OPINION — AG — ** USED MOTOR VEHICLE PARTS COMMISSION — INSPECTION — DEALERS ** * (1) THE WORD "OR" IN " MEET LOCAL ZONING OR OTHER MUNICIPAL REQUIREMENTS " SHOULD BE INTERPRETED IN A CONJUNCTIVE SENSE. IN DETERMINING WHETHER A USED MOTOR VEHICLE DEALER IS IN AN APPROVED LOCATION, THE COMMISSION MUST MAKER CERTAIN THAT THE DEALER HAS COMPLIED WITH ALL LOCATION REQUIREMENTS; (2) THE COMMISSION HAS THE RESPONSIBILITY AND AUTHORITY TO DETERMINE THAT A USED MOTOR VEHICLE DEALER IS IN AN APPROVED LOCATION, I.E., MEETS LOCAL ZONING OR OTHER MUNICIPAL REQUIREMENTS. THE COMMISSION, HOWEVER, DOES 'NOT' HAVE THE RESPONSIBILITY OR AUTHORITY TO INTERPRET LOCAL ZONING OR OTHER MUNICIPAL REQUIREMENTS. THIS IS PURELY A MUNICIPAL LEGISLATIVE FUNCTION, AND THE COMMISSION MAY RELY UPON A MUNICIPALITY'S INTERPRETATION. (FACILITIES, LOCATIONS, DEFINITION, REGULATIONS) CITE: 11 O.S. 43-101 [11-43-101], 11 O.S. 43-103 [11-43-103], 25 O.S. 1 [25-1], 47 O.S. 582 [47-582](E) (GEORGE R. BARR JR)